LACOMBE, Circuit Judge.
The bill sets forth a cause of action in favor of the individual complainants, who manufacture and sell cigars actually made in Key West; but it is not apparent on what theory the “association” of such manufacturers can maintain such a suit. It neither manufactures nor deals in the cigars, and is not in any competition with defendant. Complainants’ counsel asserts that in California Fruit Canners’ Association v. Myer (C. C.) 104 Fed. 82, a similar suit was sustained. The report of that case does not indicate that any such point was raised, and Judge Morris’ opinion begins with the statement that:
“The complainants are a number of corporations in California, engaged in that state in the business of canning pears grown there.”
There is no reason why the several complainants who seek the same relief should not be joined as parties plaintiff; but two of them happen to be citizens of New York, and therefore this suit cannot be maintained in the federal courts against defendant, who is a citizen of the same state.
The demurrer is sustained, with leave to amend complaint within 20 days, so as to obviate the objections to it in its present form.